The opinion of the majority declares that "An act to apportion the State of Illinois into twenty-seven congressional districts, to provide for the election of representatives therein and to repeal an act therein named," approved July 2, 1931, (Laws of 1931, p. 545) is void for two reasons, first because it contravenes that provision of section 3 of the act for the apportionment of representatives in Congress among the several States under the thirteenth census, approved August 8, 1911, (37 U.S. Stat. at Large, 13, chap. 5), which required congressional districts to be composed of compact and contiguous territory and to contain as nearly as practicable an equal number of inhabitants, and second because it violates section 18 of article 2 of the State constitution which provides that all elections shall be free and equal. Neither of these reasons, it seems to me, is sound, because the Apportionment act of Congress, approved August 8, 1911, is not in force and the State constitutional provision has no application to the subject matter of the act of the General Assembly under review.
The complete title of the act approved August 8, 1911, is "An act for the apportionment of representatives in Congress among the several States under the thirteenth census." (37 U.S. Stat. at Large, 13, chap. 5). Section 3 of the act, which is one of the bases of the opinion of the majority reads: "That in each State entitled under this apportionment to more than one representative, the representatives to the Sixty-third and each subsequent Congress shall be elected by districts composed of a contiguous and compact territory, and containing as nearly as practicable *Page 169 
an equal number of inhabitants. The said districts shall be equal to the number of representatives to which such State may be entitled in Congress, no district electing more than one representative."
The Apportionment act, approved August 8, 1911, was superseded by an act of the Seventy-first Congress, entitled "An act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of representatives in Congress," approved June 18, 1929. This act omitted the provision of section 3 of the act of August 8, 1911, that representatives in Congress should "be elected by districts composed of a contiguous and compact territory, and containing as nearly as practicable an equal number of inhabitants." Section 21 of the act of June 18, 1929, provides that the act entitled "An act to provide for the fourteenth and subsequent decennial censuses, approved March 3, 1919, and all other laws and parts of laws inconsistent with the provisions of this act are hereby repealed."
The act of August 8, 1911, was limited by its title to an apportionment of representatives in Congress "under the thirteenth census." The object of a statute is often limited by its title. Chief Justice Marshall, in United States v. Fisher, 2 Cranch, 358, 385, said: "Where the mind labors to discover the design of the legislature, it seizes everything from which aid can be derived; and in such a case, the title claims a degree of notice, and will have its due share of consideration." The same rule was announced and applied inPerry County v. Jefferson County, 94 Ill. 214. The provision of section 3 of the act of August 8, 1911, that representatives in Congress should be elected by districts composed of contiguous and compact territory, and contain as nearly as practicable an equal number of inhabitants was by the section itself expressly made applicable only to elections held "under this apportionment." Both the title to and the body of the act disclose in express terms that, by the passage of the act, no apportionment other than the one *Page 170 
under the thirteenth census was in the contemplation of Congress. The thirteenth census was taken in the year 1910, and section 2 of article 1 of the Federal constitution requires such an enumeration to be made every ten years. Five Congresses meet during every such decennial period. The history, nature, purpose and language of the successive apportionment acts disclose a clear intention on the part of Congress to have each act replace its immediate predecessor. The act of August 8, 1911, was designed for a specific purpose and this purpose has been performed. Its provisions, limited by its language to the apportionment under the thirteenth census, have no force or application to an apportionment under the fifteenth census. Moreover, section 21 of the act of June 18, 1929, contains a provision for the repeal of all "laws and parts of laws inconsistent with the provisions of this act." Apart, however, from this express repeal, the life of the act of August 8, 1911, has expired.
Section 4 of article 1 of the Federal constitution provides that "The times, places and manner of holding elections for senators and representatives shall be prescribed in each State by the legislature thereof; but the Congress may, at any time, by law, make or alter such regulations, except as to the places of choosing senators." The power of the State legislature to create and define districts for the election of representatives in Congress is conferred by this section. When the legislature exercises this power, it acts by virtue of a mandate from the people of the United States and not of the State. The Federal constitution and the laws of the United States made in pursance thereof are the supreme law of the land and no provision of a State constitution can prevail against them. In the absence of regulations by Congress, the exercise of the power conferred upon State legislatures by section 4 of article 1 of the Federal constitution is not restricted by requiring the duty to be performed in any particular manner. Emanating from *Page 171 
a superior authority, the particular power is not limited by local constitutional provisions, but is subject only to the paramount authority of Congress, at any time, by law, to "make or alter such regulations." (Minnesota v. Holm, 238 N.W. 494). Section 18 of article 2 of our State constitution which requires the equality of elections has therefore no application to the act under review and affords no basis for the interposition of a court of equity to set it aside.
The wisdom of requiring compactness of territory and substantial equality of population in the creation of districts for the election of representatives in Congress is dwelt upon in the majority opinion. Whatever courts or judges may think of the propriety, advantage or even necessity of imposing these limitations, the question is one with which they are not concerned, because it is beyond the scope of their power or authority. The wisdom, propriety or expediency of a legislative act is exclusively a question for the lawmaking branch of the government to determine, and a court will not declare a statute invalid because in its judgment the measure may be unwise or detrimental to the best interests of the State. Constitutional limitations afford the only test by which the validity of a statute may be determined. The court's function is to decide the question of power, not of expediency, and a statute will not be declared void simply because, in the court's opinion, it is unwise. By declaring that the limitations of section 3 of the act of August 8, 1911, are still in force and binding upon the General Assembly of this State, notwithstanding the act of June 18, 1929, the majority of the court, I am convinced, enters the domain of Federal legislation and supplies that which the Congress, in its wisdom, deliberately omitted.
For the foregoing reasons, I respectfully dissent from the opinion of the majority and submit that the decree should be reversed and the cause remanded to the circuit court with directions to dismiss the bill for the want of equity. *Page 172